Exhibit 10.4

 

 

IRREVOCABLE PROXY AND VOTING AGREEMENT

 

by and between

 

ANTHONY PISCITELLI

(“Stockholder”)

 

and

 

WEST COAST OPPORTUNITY FUND, LLC

CENTAUR VALUE FUND, LP

UNITED CENTAUR MASTER FUND

(“Holders”)

 

 

MAY 22, 2009

 

 

--------------------------------------------------------------------------------


 


IRREVOCABLE PROXY AND VOTING AGREEMENT

 

THIS IRREVOCABLE PROXY AND VOTING AGREEMENT (the “Agreement”) is made and
entered into, dated for reference purposes as of May 22, 2009 (the “Effective
Date”), by and among ANTHONY PISCITELLI (“Stockholder”); and WEST COAST
OPPORTUNITY FUND, LLC, CENTAUR VALUE FUND, LP, and UNITED CENTAUR MASTER FUND
(each, an “Investor” and collectively the “Investors”).  Unless otherwise
specified herein, capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Settlement Agreement (as defined
below).

 

RECITALS:

 

A.            Stockholder currently is the holder of 8,047,394 shares of the
common capital stock (the “Common Stock”) of AMERICAN DEFENSE SYSTEMS, INC., a
Delaware corporation (the “Company”).

 

B.            Investors are holders of shares of the Company’s Series A
Convertible Preferred Stock,  par value $0.001 per share (the “Series A
Preferred Stock”), and concurrently with the execution of this Agreement, the
Company and Investors are executing that certain Settlement Agreement, Waiver
and Amendment dated as of May 22, 2009 (the “Settlement Agreement”), pursuant to
Section 3(g) of which, the Company is agreeing, subject to the occurrence of the
condition described therein, to use its best efforts to obtain from its
stockholders approval of (i) a reduction in the Conversion Price, and (ii) an
amendment of the Company’s Certificate of Incorporation to confer upon the
holders of Preferred Shares the right to elect the Director Designees (such
actions, the “Company Actions”).

 

C.            The parties have agreed to execute this Agreement in order to
memorialize Stockholder’s agreement to grant a proxy and vote his shares of
Company capital stock in favor of such proposals as are necessary or convenient
for effecting the Company Actions, and the parties have agreed to execute this
Agreement in order to memorialize that voting agreement.

 


AGREEMENTS:


 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.             DEFINITIONS.  For purposes of this Agreement, the term:

 

(a)           “BENEFICIALLY OWN” or “BENEFICIAL OWNERSHIP” with respect to any
securities shall mean Stockholder’s having such ownership, control or power to
direct the voting with respect thereto.

 

(b)           “STOCKHOLDER SHARES” collectively shall mean and include, as of
any date, all of the shares of the voting capital stock of the Company
Beneficially Owned by Stockholder as of such date, including all shares of
common stock, preferred stock and other voting securities of the Company owned
by Stockholder as of the Effective Date of this Agreement and all other shares
of common stock, preferred stock and other voting securities hereafter acquired
by Stockholder, however acquired.

 

2.             VOTING AGREEMENT.  As an inducement to Investors to enter into
the Settlement Agreement, Stockholder hereby covenants and agrees with Investors
that subject to Section 3(c), below, at any meeting of the Company’s
stockholders, however called, and in connection with any written consent of the
Company’s stockholders, Stockholder shall vote the Stockholder Shares as of the
date of

 

1

--------------------------------------------------------------------------------


 

such meeting or written consent in favor of the Company Actions and against
approval of any proposal made in opposition to or in competition with
consummation of the Company Actions.

 

3.             IRREVOCABLE PROXY

 

(a)           APPOINTMENT.  For the term of this Agreement, Stockholder hereby
constitutes and appoints West Coast Opportunity Fund, LLC, which shall act by
and through ATTICUS LOWE or LANCE HELFERT (the “Proxy Holders”), or either of
them, with full power of substitution, as Stockholder’s true and lawful proxy
and attorney-in-fact to vote at any meeting (and any adjournment or postponement
thereof) of the Company’s stockholders, and in connection with any written
consent of the Company’s stockholders, (i) in favor of approval of amendments to
the Company’s Certificate of Incorporation, bylaws, and agreements to which the
Company is a party or by which it is bound, to effect the Company Actions, and
(iii) against approval of any proposal made in opposition to or in competition
with consummation of the Company Actions.

 

(b)           IRREVOCABLE.  The proxy and power of attorney granted herein shall
be irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy, and shall
revoke all prior proxies granted by Stockholder.  Stockholder shall not grant to
any person any proxy which conflicts with the proxy granted herein, and any
attempt to do so shall be void.  The power of attorney granted herein is a
durable power of attorney and shall survive the death or incapacity of
Stockholder.

 

(c)           EXERCISE.  The Proxy Holder may exercise the proxy granted herein,
only during the term of this Agreement, and shall have the right to vote the
Stockholder Shares at any meeting of the Company’s stockholders and in any
action by written consent of the Company’s stockholders in accordance with the
provisions of Sections 3(a) and (b), above.  Unless expressly requested by
Investors or the Proxy Holder in writing, Stockholder shall not vote any or all
of the Stockholder Shares, with respect to the matters described in
Section 3(a) above, at any such meeting or in connection with any such written
consent of stockholders with respect to the matters described in
Section 3(a) above; provided that Stockholder may, and the Proxy Holders shall
have no right to, vote the Stockholder Shares with respect to all other
matters.  The vote of the Proxy Holder shall control in any conflict between a
vote of or written consent with respect to the Stockholder Shares by the Proxy
Holder and a vote or action by Stockholder with respect to the Stockholder
Shares.

 

4.             OTHER COVENANTS, REPRESENTATIONS AND WARRANTIES.  Stockholder
hereby represents and warrants to and covenants with the Company as follows:

 

(a)           OWNERSHIP OF STOCKHOLDER SHARES.  Stockholder is the Beneficial
Owner of all of the current Stockholder Shares.  On the date hereof, the Current
Stockholder Shares constitute all of the voting securities of the Company
beneficially owned by Stockholder.  Stockholder has voting power with respect to
the matters set forth in Section 2 and Section 3(a) above, with respect to all
of the Stockholder Shares, free and clear of any limitations, qualifications or
restrictions on such rights.

 

(b)           POWER; BINDING AGREEMENT.  Stockholder has the legal capacity,
power and authority to enter into and perform all of his obligations under this
Agreement.

 

(c)           RESTRICTION ON TRANSFER, PROXIES AND NON-INTERFERENCE.  Except as
otherwise expressly contemplated by this Agreement, during the term of this
Agreement, Stockholder shall not, directly or indirectly:  (i) offer for sale,
sell, transfer, tender, pledge, encumber, assign or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to or consent to the offer for sale, sale, transfer, tender, pledge,
encumbrance, assignment or other

 

2

--------------------------------------------------------------------------------


 

disposition of, any or all of the Stockholder Shares Beneficially Owned by
Stockholder as of the Effective Date, other than to the extent permitted
pursuant to Section 5 below; or (ii) grant any proxies or powers of attorney
with respect to any Stockholder Shares or deposit any Stockholder Shares into a
voting trust or enter into a voting agreement with respect to any Stockholder
Shares in a manner inconsistent with Stockholder’s obligations under Section 2
and Section 3(a) above.

 

5.             STOP TRANSFER; ADJUSTMENTS.  Stockholder agrees with, and
covenants to, the Company that Stockholder shall not request that the Company
register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any Stockholder Shares Beneficially Owned
by Stockholder as of the Effective Date, and the Company may refuse to register
any such transfer on its books and records unless (i) such transfer is permitted
pursuant to the provisions of the Lock-Up Agreement executed by Stockholder,
(ii) prior to effecting any such transfer, the Stockholder obtains a written
agreement between the transferee and the Company by which the transferee
expressly agrees to be bound by and comply with this Agreement to the same
extent as if such transferee were the “Stockholder” hereunder with respect to
the Stockholder Shares being transferred to it, and (iii) such transfer shall
not cause the representations of Stockholder in this Agreement to be untrue.

 

6.             TERM AND TERMINATION.  The term of this Agreement, including
without limitation the proxy granted pursuant to Section 3 hereof and
Stockholder’s covenants and agreements contained herein with respect to the
Stockholder Shares, shall commence on the Effective Date of this Agreement and
shall terminate immediately upon the earliest to occur of: (a) such date on
which no shares of Series A Preferred Stock remain outstanding, or (b) June 30,
2011.

 

7.             REMEDIES.  Notwithstanding anything to the contrary contained in
this Agreement, in the event of a breach or threatened breach by Stockholder of
any representation, warranty, covenant, agreement or obligation set forth in
this Agreement prior to such termination of this Agreement, the Company shall
have all remedies available under applicable law, including but not limited to
(a) obtaining equitable relief to prevent such breach, and (b) obtaining an
order of specific performance requiring Stockholder to comply with Stockholder’s
obligations hereunder.

 

8.             MISCELLANEOUS

 

(a)           ENTIRE AGREEMENT; AMENDMENTS.  This Agreement (a) represents the
entire understanding of the parties regarding the subject matter hereof, and
supersedes all other prior and contemporaneous agreements and understandings,
both written and oral, between or among the parties with respect to the subject
matter hereof, and (b) may not be amended, changed, supplemented, waived or
otherwise modified or terminated, except upon the execution and delivery of a
written agreement executed by the parties hereto.

 

(b)           NOTICES.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to be given and
received (i) when delivered in person, (ii) on the date on which transmitted by
facsimile provided that there is a written receipt evidencing a successful
transmission, (iii) on the third (3rd) business day after the date on which
deposited in the United States mail in a sealed envelope, postage prepaid, or
(iv) on the next business day after the date on which deposited in a sealed
envelope with a nationally-recognized overnight courier (e.g., Federal Express),
freight prepaid, addressed to the party for whom intended at the address set
forth on the signature page, below, or such other address or facsimile number,
notice of which is provided in a manner permitted by this Section 8(b).

 

(c)           ASSIGNMENT.  This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of the other party; provided,
however, that in connection with

 

3

--------------------------------------------------------------------------------


 

any assignment that is consented to by the other party, the rights and duties
created herein shall attach to the Stockholder Shares and be binding upon any
person to whom legal or beneficial ownership shall pass by operation of law.

 

(d)           SEVERABILITY.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, then such invalidity, illegality or unenforceability will not
affect any other provision or portion of any provision in such jurisdiction, and
this Agreement will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision or portion of any provision
had never been contained herein.

 

(e)           NO WAIVER.  The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof, shall not constitute a waiver by such party
of its right to exercise any such or other right, power or remedy or to demand
such compliance.

 

(f)            GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
Delaware.  Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in Wilmington, Delaware, for the
adjudication of any dispute under or in connection with this Agreement or the
other documents or agreements contemplated hereby (including the Securities
Purchase Agreement and the documents and agreements executed in connection
therewith, notwithstanding any provision therein to the contrary) or with any
transaction contemplated hereby or thereby or discussed herein or therein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(G)          COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement, binding on each
signatory thereto.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first set forth above.

 

“STOCKHOLDER:”

 

“INVESTORS:”

 

 

 

 

 

WEST COAST OPPORTUNITY FUND, LLC, a Delaware limited liability company

 

 

 

 

 

 

/s/ Anthony Piscitelli

 

By

/s/ Atticus Lowe

Anthony Piscitelli

 

 

Name & title: Atticus Lowe, CIO of Managing Member

 

 

 

Address, Facsimile No. & Email for Notices:

 

CENTAUR VALUE FUND, LP

 

 

 

Anthony Piscitelli

 

 

American Defense Systems, Inc.

 

 

230 Duffy Avenue, Unit C

 

By

/s/ Zeke Ashton

Hicksville, NY 11801

 

 

Name & title: Zeke Ashton, Managing Partner

Facsimile No.: (516) 390-5308

 

 

 

 

UNITED CENTAUR MASTER FUND

With a copy to:

 

 

 

 

 

Greenberg Traurig, LLP

 

 

1750 Tysons Boulevard

 

By

/s/ Zeke Ashton

Suite 1200

 

 

Name & title: Zeke Ashton, Managing Partner

McLean, Virginia 22102

 

 

Telephone:

(703) 749-1336

 

Address, Facsimile No. & Email for Notices:

Facsimile:

(703) 749-1301

 

 

Attention:

Jeffrey R. Houle, Esq.

 

To each Investor at its respective address and facsimile number set forth on the
Schedule of Buyers attached to the Securities Purchase Agreement

 

 

 

 

 

With a copy to:

 

 

 

 

 

Michael E. Pfau, Esq.

 

 

Reicker, Pfau, Pyle, McRoy & Herman LLP

 

 

1421 State Street, Suite B

 

 

P.O. Box 1470

 

 

Santa Barbara, California 93102-1470

 

 

 

 

 

Facsimile No.: (805) 966-3320

 

 

Email Address: mpfau@rppmh.com

 

5

--------------------------------------------------------------------------------